Citation Nr: 0309171	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and September 1954 to June 1956. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The Board 
undertook additional development with respect to the issues 
on appeal pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The requested development has been completed, 
and this case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  There is competent evidence of record linking a current 
disability associated with hypertension and hemorrhoids to 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
hemorrhoids and hypertension were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claims will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In addition, while the veteran was not provided with 
the results of the March 2003 VA examination conducted 
pursuant to development requested by the Board as required by 
38 C.F.R. § 20.903, because the issues remaining on appeal 
will be granted, the Board finds that the adjudication below 
will not be prejudicial to the veteran.  Also, because the 
veteran's claims will be granted, no useful purpose would be 
served by remanding this case pursuant to the recent holding 
in Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003). 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including hypertension, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant evidence will 
be summarized.  Efforts to obtain the veteran's complete 
service medical records were not successful, but a report 
from the May 1956 separation examination, in pertinent part, 
reflected external hemorroidal tags and a blood pressure 
reading of 130/90.  The post-service evidence includes 
clinical records dated in the 1990s reflecting hypertension 
and reports that the veteran takes medication to control 
hypertension.  Also shown by these records is treatment for 
hemorrhoids.  

The above clinical history and the other evidence contained 
in the claims file were reviewed by the physician who 
conducted a VA examination in March 2003.  Following this 
review and physical examination, this physician stated that 
the veteran had a "long history" of hemorroidal problems 
that were said to have existed prior to service but to have 
persisted during service and to have so worsened thereafter 
as to require surgery.  The examiner stated that the 
veteran's current hemorroidal problems were "very likely the 
same hemorroidal problem that had started in the past."  
With regard to hypertension, this examiner stated that the 
veteran reported that he was prescribed medication of this 
condition beginning in the 1970s, and that while it was 
"difficult" to comment on the history given the lack of 
records, the veteran's hypertension was "as likely as not 
service related."  

Given the "positive" evidence contained in the reports from 
the March 2003 VA examination and the report from the may 
1956 separation examination discussed above, the Board finds 
the probative weight of this evidence to be in relative 
balance with the that of the "negative" evidence of record, 
particularly given the fact that the service medical records 
are not available.  As such, the Board must allow the 
veteran's claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for hemorrhoids is granted.  

Entitlement to service connection for hypertension is 
granted. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

